ORDER OF COURT
PER CURIAM.
AND NOW, to wit, this 26th day of July it is hereby ORDERED that the prior Order of this Court denying the Commonwealth’s petition to supplement the record and file the notes of testimony of the hearing held on July 8, 1985 before the Honorable Eugene H. Clarke is vacated. The Commonwealth is hereby granted leave to file the transcript of the hearing of July 8, 1985, within twenty (20) days of the date hereof.
CIRILLO, President Judge, files a dissenting opinion.
BROSKY and TAMILIA, JJ., dissent.